                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


HARTFORD UNDERWRITERS
INSURANCE COMPANY, TWIN
CITY FIRE INSURANCE
COMPANY, HARTFORD FIRE
INSURANCE COMPANY, PROPERTY
AND CASUALTY INSURANCE
COMPANY OF HARTFORD,
TRUMBULL INSURANCE COMPANY
And HARTFORD CASUALTY
INSURANCE COMPANY,

       Plaintiffs,                           Case No. 2:18-cv-12907
                                             District Judge Nancy G. Edmunds
v.                                           Magistrate Judge Kimberly G. Altman

OMEGA RESOURCE SOLUTIONS,
LLC,

       Defendant.

_________________________________/

      REPORT AND RECOMMENDATION ON PLAINTIFFS’ MOTION
      UNDER FED. R. CIV. P. 69 FOR POST-JUDGMENT DISCOVERY,
     EXECUTION OF JUDGMENT, AND TO PIERCE THE CORPORATE
       VEIL OF OMEGA RESOURCE SOLUTIONS, LLC (ECF No. 27)

                                 I.    Introduction

       This is a post-judgment motion brought to pierce the corporate veil of

defendant and hold non-party David Otto personally liable for the judgment

entered against defendant. Plaintiffs bring this motion under Fed. R. Civ. P. 69 for

                                         1
post-judgment discovery, execution of judgment, and to pierce the corporate veil of

defendant. The motion was referred to the undersigned for a Report and

Recommendation under 28 U.S.C. § 636(b)(1)(B).

      For the reasons set forth below, it is recommended that plaintiffs’ motion

(ECF No. 27) be DENIED.

                                 II.    Background

                               A. History of the Case

      On September 17, 2018, plaintiffs filed a complaint alleging that defendant

breached a workers compensation insurance policy issued by plaintiffs. (ECF No.

1, PageID.2). “[Defendant] [was] in the business of providing merchandising and

product demonstration services on a nationwide basis.” (ECF No. 1, PageID.3).

Plaintiffs provided defendant with workers compensation insurance coverage for

all of its employees. (Id., PageID.3-4). After an audit, plaintiffs discovered that

defendant owed additional insurance premiums in the sum of $1,374,967. (ECF

No. 1, PageID.5).

      On February 1, 2019, plaintiffs filed a motion for default judgment. (ECF

No. 7). While defendant did have an attorney file an answer on its behalf, the

attorney later withdrew because defendant went out of business and thus was

unable to pay the attorney. (ECF Nos. 4, 6). Accordingly, plaintiffs argued that


                                          2
default judgment was appropriate. See ECF No. 7. They also argued that

defendant’s answer should be stricken because a decision of the Department of

Insurance and Financial Services resolving defendant’s claims concerning the audit

had a preclusive effect. (ECF No. 7, PageID.139-140).

      On May 20, 2019, the Court held a hearing on plaintiffs’ motion for default

judgment, and defendant failed to appear. The Court entered an order striking

defendant’s answer and granting plaintiffs’ motion for default judgment. (ECF No.

13). Also on May 20, 2019, the Court entered a default judgment in favor of

plaintiffs and against defendant in the sum of $1,409,814 for unpaid workers

compensation insurance premiums. (ECF No. 14, PageID.298).

      Plaintiffs were unable to recover the $1,409,814 awarded to them from

defendant so they filed the instant motion to collect the money from Otto. See

ECF No. 27. Plaintiffs learned through post-judgment discovery that Otto was the

sole owner and member of defendant and plaintiffs allege that he transferred

collected workers compensation premiums from defendant to another entity wholly

owned and controlled by him called America’s Back Office Midwest. (ECF No.

27, PageID.337).

                           B. Post-Judgment Discovery




                                        3
      Plaintiffs conducted some post-judgment discovery in this case which they

say revealed the following. Anthony Sabatella is the director of risk management

for America’s Back Office and Otto’s son. (ECF No. 27-4, PageID.387; ECF No.

32-2, PageID.441-442). America’s Back Office is owned by Otto. (ECF No. 27-4,

PageID.392).

      At some point, Otto requested that Sabatella purchase defendant on behalf of

America’s Back Office, and Sabatella did so on January 1, 2014. (Id., PageID.389-

390; ECF No. 32-5). Sabatella was a member of defendant in 2014 and 2015, yet

he did not receive any remuneration from defendant’s business activities. (ECF

No. 27-4, PageID.391). Money that defendant earned was spent on management

fees. (Id., PageID.391). On January 10, 2018, Otto purchased defendant from

Sabatella in order “to consolidate everything under [him].” (ECF No. 32-2,

PageID.443, 450). At that point, Otto became “the sole member of the entity[.]”

(Id., PageID.446).

      Michael Zybura is the director of finance of America’s Back Office. (ECF

No. 27-3, PageID.366-367). Zybura is responsible for accounting, finance, and

taxes for all of the entities owned by Otto. 1 (Id.). One of those entities was



1
 Zybura believed that Otto owned at least 16 companies. (ECF No. 27-3,
PageID.368-369). Sabatella indicated that there were 123 different businesses
associated with Otto. (ECF No. 27-4, PageID.392).
                                        4
defendant. (Id., PageID.367). America’s Back Office and defendant had oral, but

no written, contracts together. (ECF No. 32-3, PageID.459).

         Zybura indicated that “they”2 collected $460,956 in workers compensation

premiums from clients that were not then remitted to the workers compensation

carriers. (ECF No. 27-3, PageID.374-375). Otto made the decision not to remit

the premiums. (Id., PageID.375). Other workers compensation premiums in the

amounts of $20,000 and $110,000 were also collected but not remitted. (Id.,

PageID.375-376). These sums were taken from defendant and paid into other

companies owned by Otto. (Id., PageID.376). Overall, it appeared that defendant

billed its clients $1,662,251 for workers compensation premiums, but the majority

of that money was sent to a management company owned by Otto, rather than to

the workers compensation carriers. (Id., PageID.381-382).

         Otto claimed that at the time defendant was in operation, it owned no real

estate and did not have any investments. (ECF No. 27-5, PageID.399-400).

Defendant also did not have any assets. (Id., PageID.403). Defendant’s bank

accounts were closed on April 5, 2018. (ECF No. 32-6, PageID.480). Otto refused

to answer questions regarding his personal assets. (ECF No. 27-5, PageID.398-

404).



2
    It is not entirely clear who the “they” that Zybura refers to is.
                                              5
                                   III.   Analysis

                                A. Procedural Issues

                               1. Liability Argument

      As an initial matter, despite the fact that defendant never defended itself

prior to entry of the default judgment, Otto, through his post-judgment papers, now

appears to want to litigate the underlying issues that were resolved by the default

judgment. For example, in his response to plaintiffs’ post-judgment motion

brought to pierce the corporate veil of defendant and hold Otto personally liable for

the judgment entered against defendant, he alleges plaintiffs drove defendant out of

business and that defendant paid all workers compensation premiums owed to

plaintiffs. (ECF No. 32, PageID.423-427). These arguments are irrelevant and

attempt to undermine the default judgment. At issue is solely whether plaintiffs

can pierce the corporate veil and hold Otto personally liable for the default

judgment entered against defendant.

                        2. Piercing the Corporate Veil by Motion




                                          6
      Plaintiffs are moving under Fed. R. Civ. P. 69(a) in order to pierce the

corporate veil of defendant as well as for post-judgment discovery relating to Otto

personally.3 Fed. R. Civ. P. 69(a) provides:

            (1) Money Judgment; Applicable Procedure. A money judgment is
      enforced by a writ of execution, unless the court directs otherwise. The
      procedure on execution—and in proceedings supplementary to and in aid of
      judgment or execution—must accord with the procedure of the state where
      the court is located, but a federal statute governs to the extent it applies.
            (2) Obtaining Discovery. In aid of the judgment or execution, the
      judgment creditor or a successor in interest whose interest appears of record
      may obtain discovery from any person—including the judgment debtor—as
      provided in these rules or by the procedure of the state where the court is
      located.
The motion also relies upon MCL 600.6104(5), which provides that after a money

judgment has been rendered a judge may “[m]ake any order as within his

discretion seems appropriate in regard to carrying out the full intent and purpose of

these provisions to subject any nonexempt assets of any judgment debtor to the

satisfaction of any judgment against the judgment debtor.”

      Plaintiffs rely on Gallagher v. Persha, 891 N.W.2d 505 (Mich. Ct. App.

2016), to support their assertion that, by way of a motion under Fed. R. Civ. P.

69(a), they can pursue an individual judgment against Otto because they have



3
 Plaintiffs seek additional “post-judgment discovery against David Otto personally
and any business in which he may have an interest, membership, or any form of
ownership, together with all personal assets[.]” (ECF No. 27, PageID.329).

                                          7
already secured a default judgment against defendant. However, Gallagher does

not support plaintiffs’ position.

      In Gallagher, the Michigan Court of Appeals considered two appeals both of

which stemmed from 2012 and 2014 lawsuits concerning the purchase of a house.

Gallagher, 891 N.W.2d at 507. In the first lawsuit, Edward and Joan Gallagher,

sued Kaper Properties, Inc. (Kaper) for breach of contract and Kathleen Persha,

Kaper’s president and sole shareholder, for breach of fiduciary duty. Id.

“Defendants denied that Persha was ever a party to the purchase agreement, or that

Kaper was obligated under the purchase agreement to pay off the existing

mortgages by a certain date.” Id. The trial court dismissed the Gallaghers’ breach

of fiduciary claim because it was time barred under the statute of limitations. Id.

The Gallaghers then “filed an amended complaint, adding two additional claims

against both defendants: one for fraud and misrepresentation and one titled

‘piercing the corporate veil.’ ” Id. The case went before a case evaluation panel,

which “recommended an award of $290,000 to plaintiffs for the three remaining

claims, against defendants jointly and severally.” Id. The Gallaghers and Kaper

accepted the award, but Persha did not. Id. The trial court entered a judgment in

the amount of $283,110.88 against Kaper and “the parties stipulated to dismissal of

[the Gallaghers’] remaining claims against Persha, without prejudice.” Id.



                                          8
      In the second lawsuit, the Gallaghers filed a three-count complaint against

Persha, one of the counts involved piercing Kaper’s corporate veil to hold Persha

liable “based on the facts presented in the 2012 case.” Id. at 508. The trial court

dismissed the two claims not involving piercing the corporate veil and then

“dismissed the veil-piercing claim because it was no longer supported by an

underlying cause of action.” Id. The trial court, however, “suggested that [the

Gallaghers] might be able to bring a veil-piercing claim based on a cause of action

raised in the 2012 case[.]” Id.

      On the basis of the trial court’s suggestion in the second lawsuit, the

Gallaghers “filed a motion to reinstate the 2012 case against Persha only, asking

the trial court to reopen the prior lawsuit to enable them to pierce Kaper’s

corporate veil and hold Persha individually responsible for Kaper’s judgment.” Id.

“The trial court denied [the Gallaghers’] motion, explaining that it would not

entertain the veil-piercing claim without an underlying cause of action because,

under Michigan law, ‘there is no independent cause of action for a claim for

piercing the corporate veil.’ ” Id. After striking out in both trial courts, the

Gallaghers appealed both cases in their attempt to pierce Kaper’s corporate veil

and hold Persha liable for the money judgment entered against Kaper.

      Accordingly, the key issue in Gallagher was “how a judgment-plaintiff

procedurally pursues the piercing remedy once it is established that the corporate
                                           9
entity cannot pay the judgment, and there is some evidence or reason to believe

that the corporate form has been abused to avoid legal obligations.” Id. at 509.

The Michigan Court of Appeals noted that “supplementary proceedings under

MCR 2.621 and MCL 600.6104(5) cannot be utilized” because of the court’s

holding in an earlier case called Green v. Ziegelman, 767 N.W.2d 660, 665 (Mich.

Ct. App. 2009). Id. at 509. As such, after examining cases from other states, the

court “[held] that plaintiffs were entitled to bring a new action in an attempt to

enforce the prior Kasper judgment against Persha.” Id. at 513 (emphasis added).

      The Michigan Court of Appeals also stated in Gallagher that “when a

judgment already exists against a corporate entity, an additional cause of action is

not needed to impose liability against a shareholder or officer if a court finds the

necessary facts to pierce the corporate veil.” Id. at 515. Plaintiffs rely on this

statement to assert that they can bring a motion under Rule 69(a) premised on

MCL 600.6104(5) in a case where Otto is not a named party. Despite plaintiffs’

assertion to the contrary, they cannot do so. Instead, Gallagher says that that “a

court may entertain an action to pierce a judgment debtor’s veil without any

additional underlying, substantive cause of action against the shareholder [Otto].”




                                          10
Avant Cap. Partners, LLC v. Strathmore Dev. Co. Mich., LLC, 703 F. App’x 362,

372 (6th Cir. 2017).4

      The Sixth Circuit considered Gallagher in Avant. Avant procedurally began

in Connecticut where the plaintiff, Avant, obtained a money judgment against the

defendant, Strathmore, in federal court. Id. at 363. “Avant then registered that

judgment in the United States District Court for the Western District of Michigan

and requested various writs of execution from that court as Avant attempted,

unsuccessfully, to collect its judgment debt from Strathmore.” Id. During post-

judgment discovery, Avant learned “that various payments meant for Strathmore

were being diverted [to Terra].” Id. at 363-365. Strathmore is a “wholly owned

subsidiary” of Terra. Id. at 363.

      Upon learning that payments meant for Strathmore were being diverted to

Terra, Avant “filed a ‘Motion to Supplement Judgment,’ pursuant to Federal Rule

of Civil Procedure 69(a)(1),” and requested, among other things, “that Terra be

added to Strathmore’s judgment as a judgment debtor.” Id. at 365. “Inexplicably,

Avant neither served Terra with the motion nor sought to add Terra as a party to its

enforcement action.” Id. Over Strathmore’s objection, and despite the fact that



4
 The undersigned requested supplemental briefing from both parties to address the
case Avant Cap. Partners, LLC v. Strathmore Dev. Co. Mich., LLC, 703 F. App’x
362, 372 (6th Cir. 2017). See ECF No. 40.
                                       11
Terra was not a party to either the first lawsuit or the enforcement action, “the

district court granted post-judgment relief against Terra to help Avant collect its

money judgment.” Id.

      The Sixth Circuit “reverse[d] he district court as to the relief it granted in

paragraph two of its order[5] because under applicable Michigan law, Avant may

bring a claim against Terra to join it as a judgment debtor to Strathmore’s debt

(that is, to pierce Strathmore’s veil and hold its parent, Terra, liable for

Strathmore's debt), but the district court erred in so joining Terra to Strathmore’s

debt in the absence of such a veil-piercing claim.” Id. at 367. The Sixth Circuit

relied on Green v. Ziegelman, stating that in Green, “the Michigan Court of

Appeals has held, in a case fairly similar to this one, that Michigan courts’ post-

judgment enforcement powers under Mich. Comp. Laws § 600.6104 do not allow a

court to pierce a judgment debtor’s veil in order to enter a judgment against the

debtor’s shareholder ‘where there was no underlying arbitration award or judgment

to that effect.’ ” Id. at 370 (quoting Green, 767 N.W.2d at 665). Ultimately, the

Sixth Circuit determined that Avant could bring a claim against the parent

company, Terra, to join it as a judgment debtor to the debt of the defendant,


5
  Paragraph two of the district court’s order stated: “Terra Holdings, L.L.C. a/k/a
Terra Holdings Operating, the sole member of [Strathmore], is added as a
judgment-debtor to the Judgment and shall be jointly and severally liable for all
sums due and owing under the Judgment as if an original party to the Judgment[.]”
                                          12
Strathmore, but that the district court erred when it held Terra liable for

Strathmore’s debt in the absence of a separate claim. Id. at 367.

      Plaintiffs attempt to distinguish Avant because it involves holding a parent

company liable, rather than an individual such as Otto who was the sole owner of

the company at issue. Plaintiffs also say that unlike in Avant, the party they seek to

hold liable “has vigorously participated in motion practice, has himself been

deposed, has received all filings, has been represented by counsel, and has had full

due process to argue his position.” (ECF No. 42, PageID.550). However, while

Otto has participated in post-judgment proceedings, so had Terra in Avant.

Further, any participation prior to entry of the default judgment was not done by

Otto, but by defendant.

      Furthermore, as noted above, Avant relied on the Michigan Court of

Appeals’ decision in Green in addition to Gallagher. In Green, the trial court

entered a $156,313 judgment against Norman H. Ziegelman individually for

breach of contract. Green, 767 N.W.2d at 662. “Ziegelman’s liability for the

breach was determined post[-]judgment through proceedings supplementary to the

initial judgment, and liability was predicated on an alter ego theory, with the court

piercing the corporate veil of a corporation owned by Ziegelman. The initial

judgment on the claim for breach of the architectural agreement, which judgment



                                          13
was founded on an arbitration award, was entered solely against defendant Norman

H. Ziegelman Architects, Inc. (NZA).” Id.

      Ultimately, the Michigan Court of Appeals reversed the circuit court

judgment holding Ziegelman liable because “neither MCR 2.621 nor the

[Proceedings Supplementary to Judgment Act] gave the circuit court authority to

pierce NZA’s corporate veil and to hold Ziegelman, NZA’s sole shareholder,

personally liable.” Id. at 667-668. The Green court explained that “[t]he circuit

court essentially used a proceeding supplementary to judgment to enter an

additional judgment against a party not previously subject to a judgment on the

claim at issue,” which was not permissible under the Michigan Court Rules or

Proceedings Supplementary to Judgment Act. Id. at 667. Green, thus, directly

addresses whether a court can pierce the corporate veil in order to hold a sole

shareholder who was not a party to the original proceeding, like Otto, liable

through a post-judgment motion. Green says the answer is no. Accordingly, under

Michigan law, plaintiffs cannot pierce the corporate veil in order to hold Otto

personally liable without first bringing a claim against him or joining him to the

current action.

      Plaintiffs raise two additional issues in their supplemental brief: (1) they

request to join Otto as a party to this action and (2) they argue “MCR

3.101(G)(1)(h) and (i) further allow piercing the corporate veil to reach the assets
                                         14
of an entity not otherwise liable on the original judgment.” (ECF No. 42,

PageID.548, 551-552). Plaintiffs do not properly raise either of these issues as

they are mentioned for the first time in a supplemental brief. “Just as a new issue

may not be raised for the first time in a reply brief, Seay v. Tenn. Valley Auth., 339

F.3d 454, 481 (6th Cir. 2003), the same is true for a new issue raised in

supplemental briefing.” Scott v. First American Title Ins. Co., 276 F.R.D. 471, 480

(E.D. Ky. 2011). Moreover, the purpose of the supplemental brief was for the

parties to address the holding in Avant. Should plaintiffs wish to join Otto as a

party or hold him liable as a garnishee under MCR 3.101(G)(1)(h) and (i), they

need to separately move for such relief, in accordance with Gallagher, Green, and

Avant.

                              B. Piercing the Corporate Veil

      Although the undersigned concludes that plaintiffs cannot hold Otto

personally liable without first bringing a separate action or joining him to the

current action, the undersigned will briefly examine the merits of the piercing the

corporate veil claim below for the purpose of completeness.

      In order to impose liability against Otto, plaintiffs must provide the facts

necessary to pierce the corporate veil. “Michigan law presumes that the corporate

form will be respected.” EPLET, LLC v. DTE Pontiac North, LLC, 984 F.3d 493,


                                          15
499 (6th Cir. 2021). “ ‘This presumption, often referred to as a “corporate veil,”

may be pierced only where an otherwise separate corporate existence has been

used to subvert justice or cause a result that is contrary to some overriding public

policy.’ ” Id. (quoting Seasword v. Hilti, 537 N.W.2d 221, 224 (1995)). “Piercing

the corporate veil is an equitable remedy ‘sparingly invoked to cure certain

injustices that would otherwise go unredressed.’ ” EPLET, LLC, 984 F.3d at 499

(quoting Gallagher, 891 N.W.2d at 509).

      “Michigan courts will not pierce the corporate veil unless (1) the corporate

entity was a mere instrumentality of another entity or individual; (2) the corporate

entity was used to commit a fraud or wrong; and (3) the plaintiff suffered an unjust

loss.” EPLET, LLC, 984 F.3d at 499 (quotation marks and citations omitted).

“Regarding the second element . . . Michigan courts have held that a breach of

contract can be the kind of wrong that justifies piercing a corporate veil if the

corporate form has been abused.” Id.

      First, plaintiffs appear to have established that defendant was a mere

instrumentality of Otto. Defendant collected $1,662,251 from its clients for

workers compensation premiums, but the majority of that money was sent to a

management company owned by Otto, rather than to the workers compensation

carriers, here plaintiffs. Second, defendant breached the contract it had with

plaintiffs for workers compensation insurance. The result of that breach of
                                          16
contract was the default judgment awarding damages in the amount of $1,409,814.

Third, plaintiffs have suffered a loss of $1,409,814. If plaintiffs are unable to hold

Otto personally liable for that sum, plaintiffs would be unable to recoup the money

they lost because it seems that Otto has removed all assets from defendant. By

directing Zybura to send the money collected from clients for workers

compensation premiums to a management company owned by Otto, rather than

remit those premiums to plaintiffs, Otto exercised its control over defendant in a

way that wronged plaintiffs. Under these circumstances, Michigan law would

appear to allow plaintiffs to pierce defendant’s corporate veil and seek damages

from Otto. See id.

      However, as explained above, in order to obtain the relief they seek,

plaintiffs must either file a new action against Otto or file a motion seeking to join

him in this action.

                                  IV.    Conclusion

      For the reasons set forth above, it is RECOMMENDED that plaintiffs’

motion be DENIED.

Dated: May 21, 2021                                   s/Kimberly G. Altman
Detroit, Michigan                                     KIMBERLY G. ALTMAN
                                                      United States Magistrate Judge




                                          17
             NOTICE TO PARTIES REGARDING OBJECTIONS

      The parties to this action may object to and seek review of this Report and

Recommendation. Any objections must be filed within 14 days of service, as

provided for in Federal Rule of Civil Procedure 72(b)(2) and Local Rule 72.1(d).

Failure to file specific objections constitutes a waiver of any further right of

appeal. Thomas v. Arn, 474 U.S. 140, 144 (1985); Howard v. Sec’y of Health &

Human Servs., 932 F.2d 505, 508 (6th Cir. 1991). Filing objections that raise some

issues but fail to raise others with specificity will not preserve all the objections a

party might have to this Report and Recommendation. Willis v. Sec’y of Health &

Human Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Under Local Rule

72.1(d)(2), any objections must be served on this Magistrate Judge.

      Any objections must be labeled as “Objection No. 1,” and “Objection No.

2,” etc. Any objection must recite precisely the provision of this Report and

Recommendation to which it pertains. Not later than 14 days after service of an

objection, the opposing party may file a concise response proportionate to the

objections in length and complexity. Fed. R. Civ. P. 72(b)(2); E.D. Mich. LR

72.1(d). The response must specifically address each issue raised in the objections,

in the same order, and labeled as “Response to Objection No. 1,” “Response to




                                           18
Objection No. 2,” etc. If the Court determines that any objections are without

merit, it may rule without awaiting the response.


                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court’s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on May 21, 2021.


                                      s/Marie E. Verlinde
                                      MARIE E. VERLINDE
                                      Case Manager




                                        19
